USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: _ 3/30/2020 __
-against-
GLENN BLICHT, 19 Cr. 591 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

In light of the COVID-19 public health crisis, it is ORDERED that Defendant’s surrender
date is extended from May 12, 2020, to September 14, 2020.

SO ORDERED.

Dated: March 30, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
